Third District Court of Appeal
                              State of Florida

                      Opinion filed February 16, 2022.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                            No. 3D21-0717
                    Lower Tribunal No. 12-20488 SP
                         ________________


           United Automobile Insurance Company,
                                 Appellant,

                                    vs.

Millennium Radiology, LLC d/b/a Millennium Open MRI, a/a/o
                       Angel Bauza,
                                 Appellee.



      An appeal from the County Court for Miami-Dade County, Ayana
Harris, Judge.

    Michael J. Neimand, House Counsel of United Automobile Insurance
Company, for appellant.

     Marks & Fleischer, P.A., and Gary Marks (Fort Lauderdale), David B.
Pakula, P.A., and David B. Pakula (Pembroke Pines), for appellee.


Before SCALES, LINDSEY, and MILLER, JJ.

     MILLER, J.
      Insurer, United Automobile Insurance Company, challenges a final

summary judgment entered in favor of appellee, Millennium Radiology, LLC,

in a first-party personal injury protection action. On appeal, United Auto

argues the “identity of the parties” element of collateral estoppel is not

satisfied where the assignees and medical providers are identical but the

insured or assignor is different. Recognizing that the trial court did not have

the benefit of our decision in United Automobile Insurance Co. v. Millennium

Radiology, LLC, 47 Fla. L. Weekly D175a (Fla. 3d DCA Jan. 12, 2022) at the

time judgment was rendered, we nonetheless agree.            Accordingly, we

reverse and remand the order under review.

      Reversed and remanded.




                                      2